In an action by the father of the injured infant plaintiff involved in Sandak v. Tuxedo Union School Dist. No. 3 {ante, p. 732), decided herewith, to recover for medical expenses and loss of his daughter’s services from the teachers, the latter moved to dismiss the complaint on the ground of insufficiency in that it fails to allege that a notice of claim was served on respondents in compliance with subdivision 2 of section 3813 of the Education Law. The motion was granted. Order dismissing complaint, and the judgment entered thereon, unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ. [204 Mise. 178.]